DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 12/29/2020.
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Information Disclosure Statement
4.        The Information Disclosure Statements (IDS) filed on 12/29/2020 and 02/08/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 13-19 are directed to a computer-implemented method (i.e., process), claims 1-12 are directed to a computing device (i.e., machine), and claim 20 is directed to a non-transitory computer-readable storage medium (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “display, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiate activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a processor”, “a display module”, “a memory module”, “a user interface control”, and “an un-activated physical tokens”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a display module”, “a memory module”, “a user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “displaying, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiating activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a user interface control”, and “an un-activated physical tokens.” However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 20:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 20 recites the at least following limitations of “display, … in augmented reality in a defined position … ; and responsive to receipt of input corresponding to an interaction … , initiate activation ….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including mitigating risk), namely initiating activation of the un-activated physical tokens such as electronic keys and credit/debit cards (Specification [0003]-[0005]) . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 20 further to the abstract idea includes additional elements of “a processor”, “a display module”, “a memory module”, “a user interface control”, and “an un-activated physical tokens”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., mobile devices), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a display module”, “a memory module”, “a user interface control”, and “an un-activated physical tokens” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-12 and 14-19 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2 and 14: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the receiving input corresponding to the interaction with the user interface control recited in independent claims 1 and 13 by further specifying detecting, using an image capture module, an interaction with the environment of the computing device, the defined position in augmented reality corresponding to a location of the interaction in the environment. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3 and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the display module recited in independent claims 1 and 13 by further specifying wherein the display module is a touch sensitive display module and wherein receiving input corresponding to the interaction with the user interface control includes receiving touch input, via the display module, corresponding to an interaction with the user interface control as displayed. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4 and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computing device recited in independent claims 1 and 13 by further specifying wherein the computing device further includes an image capture module and the instructions, when executed by the processor, further cause the computing device to: capture, using the image capture module, an image of the physical token; and identify, in the image, one or more visual elements of the physical token, wherein the defined position is determined based on positions of the one or more visual elements. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the one or more visual elements of the un-activated physical token recited in dependent claim 4 by further specifying a logo displayed on the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the at least one or more visual elements recited in dependent claim 4 by further specifying wherein at least one of the one or more visual elements corresponds to a removable sticker applied to the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the computing device recited in independent claim 1 by further specifying wherein the computing device further comprises a communications module coupled to the processor and wherein initiating the activation of the physical token includes: extracting a value, visible on the physical token, identifying the physical token from an image of the physical token; and sending, to a server computing device via a network using the communications module, a request to activate the physical token, the request including an indication of the value identifying the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the request recited in dependent claim 7 by further specifying wherein the request further includes an indication of a value associated with the computing device and wherein the activation of the physical token includes determining that the value associated with the computing device matches a value associated with an account corresponding to the physical token. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the value associated with the computing device recited in dependent claim 8 by further specifying wherein the value associated with the computing device includes a telephone number and wherein the instructions, when executed by the processor, further cause the computing device to: receive a short message service (SMS) communication that was sent to the telephone number, the SMS communication including an authentication code, wherein the request to activate the physical token includes an indication of the authentication code. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the instructions, when executed by the processor recited in dependent claim 7 by further specifying wherein the instructions, when executed by the processor, further cause the computing device to: receive input corresponding to authentication information; and authenticate with the server computing device based on the input. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 11 and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the instructions, when executed by the processor recited in independent claims 1 and 13 by further specifying wherein the instructions, when executed by the processor, further cause the computing device to: determine, prior to displaying the user interface element, that the physical token is not activated. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 12 and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computing device and the computer-implemented method recited in independent claims 1 and 13 by further specifying wherein the physical token includes a payment card. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BECOREST et al. (U.S. Pub. No. 2014/0076965), hereinafter, “BECOREST”, in view of Greene et al. (U.S. Pub. No. 2018/0232756), hereinafter, “Greene”. 


	Claim 1 –  
	BECOREST discloses:
a computing device comprising: a processor; a display module coupled to the processor; a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to: display, using the display module, a user interface control in augmented reality in a defined position relative to an un-activated physical token; (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7); 
BECOREST does not explicitly disclose:
[[responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token]] 
Greene teach [[responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token]] (See at least Paragraphs [0057], [0065] and Figures 3, 5). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of BECOREST to include a responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token as taught by Greene. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of BECOREST in this way since the token alert may be transmitted across the wireless network  to the mobile device system of the user to activate the resource accumulation application of the mobile device system, causing the user interface of the mobile device system to display an augmented reality of a camera display that includes a virtual token (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Greene).

Claim 2 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein receiving input corresponding to the interaction with the user interface control includes detecting, using an image capture module, an interaction with the environment of the computing device, the defined position in augmented reality corresponding to a location of the interaction in the environment (See at least Paragraphs [0034], [0035], [0038], [0044] and Figures 1, 3).

Claim 3 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein the display module is a touch sensitive display module and wherein receiving input corresponding to the interaction with the user interface control includes receiving touch input, via the display module, corresponding to an interaction with the user interface control as displayed (See at least Paragraphs [0034], [0035], [0038], [0044] and Figures 1, 3).

Claim 4 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein the computing device further includes an image capture module and the instructions, when executed by the processor, further cause the computing device to: capture, using the image capture module, an image of the physical token; and identify, in the image, one or more visual elements of the physical token, wherein the defined position is determined based on positions of the one or more visual elements (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 5 –  
	BECOREST/Greene discloses the computing device of claim 4, as shown above.
	BECOREST further discloses:
wherein the one or more visual elements of the un-activated physical token include a logo displayed on the physical token (See at least Paragraphs  [0014], [0035], [0049], [0050] and Figures 1, 6, 7).

Claim 6 –  
	BECOREST/Greene discloses the computing device of claim 4, as shown above.
	BECOREST further discloses:
wherein at least one of the one or more visual elements corresponds to a removable sticker applied to the physical token (See at least Paragraphs  [0014], [0035], [0049], [0050] and Figures 1, 6, 7).

Claim 7 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein the computing device further comprises a communications module coupled to the processor and wherein initiating the activation of the physical token includes: extracting a value, visible on the physical token, identifying the physical token from an image of the physical token; and sending, to a server computing device via a network using the communications module, a request to activate the physical token, the request including an indication of the value identifying the physical token (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 8 –  
	BECOREST/Greene discloses the computing device of claim 7, as shown above.
	BECOREST further discloses:
wherein the request further includes an indication of a value associated with the computing device and wherein the activation of the physical token includes determining that the value associated with the computing device matches a value associated with an account corresponding to the physical token (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 9 –  
	BECOREST/Greene discloses the computing device of claim 8, as shown above.
	BECOREST further discloses:
wherein the value associated with the computing device includes a telephone number and wherein the instructions, when executed by the processor, further cause the computing device to: receive a short message service (SMS) communication that was sent to the telephone number, the SMS communication including an authentication code, wherein the request to activate the physical token includes an indication of the authentication code (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 10 –  
	BECOREST/Greene discloses the computing device of claim 7, as shown above.
	BECOREST further discloses:
wherein the instructions, when executed by the processor, further cause the computing device to: receive input corresponding to authentication information; and authenticate with the server computing device based on the input (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).


Claim 11 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein the instructions, when executed by the processor, further cause the computing device to: determine, prior to displaying the user interface element, that the physical token is not activated (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 12 –  
	BECOREST/Greene discloses the computing device of claim 1, as shown above.
	BECOREST further discloses:
wherein the physical token includes a payment card (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 13 –  
	BECOREST discloses:
a computer-implemented method comprising: displaying a user interface control in augmented reality in a defined position relative to an un-activated physical token; (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7); 
BECOREST does not explicitly disclose:
[[responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token]] 
Greene teach [[responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token]] (See at least Paragraphs [0057], [0065] and Figures 3, 5). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of BECOREST to include a responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token as taught by Greene. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of BECOREST in this way since the token alert may be transmitted across the wireless network  to the mobile device system of the user to activate the resource accumulation application of the mobile device system, causing the user interface of the mobile device system to display an augmented reality of a camera display that includes a virtual token (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Greene).

Claim 14 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
wherein receiving input corresponding to the interaction with the user interface control includes detecting based on one or more captured images of portions of the environment of the computing device, an interaction with the environment wherein the defined position in augmented reality corresponds to a location of the interaction in the environment (See at least Paragraphs [0034], [0035], [0038], [0044] and Figures 1, 3).

Claim 15 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
wherein receiving input corresponding to the interaction with the user interface control includes receiving touch input corresponding to an interaction with the user interface control as displayed (See at least Paragraphs [0034], [0035], [0038], [0044] and Figures 1, 3).

Claim 16 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
further comprising: identifying, in an image of the physical token, one or more visual elements of the physical token, wherein the defined position is determined based on positions of the one or more visual elements (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).


Claim 17 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
wherein the initiating activation of the physical token includes: extracting a value, visible on the physical token, identifying the physical token from the image of the physical token; and sending, to a server computing device via a network, a request to activate the physical token, the request including an indication of the value identifying the physical token (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 18 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
further comprising: determining, prior to displaying the user interface element, that the physical token is not activated (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

Claim 19 –  
	BECOREST/Greene discloses the method of claim 13, as shown above.
	BECOREST further discloses:
wherein the physical token includes a payment card (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7).

	Claim 20 –  
	BECOREST discloses:
a computing device comprising: a processor; a display module coupled to the processor; a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to: display, using the display module, a user interface control in augmented reality in a defined position relative to an un-activated physical token; (See at least Paragraphs [0004], [0011]-[0020], [0034], [0035], [0041], [0042], [0049], [0050] and Figures 1, 6, 7); 
BECOREST does not explicitly disclose:
[[responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token]] 
Greene teach [[responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token]] (See at least Paragraphs [0057], [0065] and Figures 3, 5). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of BECOREST to include a responsive to receipt of input corresponding to an interaction with the user interface control, initiate activation of the un-activated physical token as taught by Greene. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of BECOREST in this way since the token alert may be transmitted across the wireless network  to the mobile device system of the user to activate the resource accumulation application of the mobile device system, causing the user interface of the mobile device system to display an augmented reality of a camera display that includes a virtual token (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Greene).

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

13. 	Claims 1-20 of the instant application are rejected on the ground of nonstatutory anticipated-type double patenting as being unpatentable over claims 1-20 of Patent No. 10,909,526. Although claims 1-20 of the instant application and claims 1-20 of Patent No. 10,909,526 are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are anticipated by claims 1-20 of Patent No. 10,909,526.
	Claims 1-20 of the instant application and claims 1-20 of Patent No. 10,909,526 recite a computing device, a computer-implemented method, and a non-transitory computer-readable storage medium of displaying a user interface control in augmented reality in a defined position relative to an un-activated physical token; and responsive to receipt of input corresponding to an interaction with the user interface control, initiating activation of the un-activated physical token. 
For independent claims 1, 13, and 20 of the instant application:  independent claims 1, 13, and 20 of Patent No. 10,909,526 are a narrower version of independent claims 1, 13, and 20 of the instant application, respectively, with additional claim limitations of “wherein displaying the augmented reality version of the environment includes: capturing, using the image capture module, an image of a portion of the environment including the un-activated physical token; and presenting, using the display module, a display of augmented reality corresponding to the portion of the environment by compositing the image of the portion of the environment with a graphical, interactive user interface control, the user interface control positioned in a defined position in augmented reality relative to the un-activated physical token.” Therefore, independent claims 1, 13, and 10 of Patent No. 10,909,526 are in essence a “species” of the generic invention of the instant application independent claims 1, 13, and 20, respectively. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
For dependent claims 2-12 and 14-19 of the instant application: Dependent claims 2-12 and 14-19 of the Patent No. 10,909,526 disclose a computing device and a computer-implemented method identical to dependent claims 2-12 and 14-19 of the instant application, respectively.

Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Oborne (U.S. Pub. No. 2012/0316992) teach payment privacy tokenization apparatuses, methods, and systems.
15.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
16.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696